DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-37 of U.S. Patent No. 10,151,835. Although the claims at issue are not identical, they are not patentably distinct from each other. The patent claims include the limitation of “a headlight assembly” and the instant application claims include the limitation of “a light assembly”, however, due to the specifications appearing identical and the claims both incorporating the same elements (such as high and low beams), it follows that a person of ordinary skill in the art would find obvious that while the terms used differ, their description and function with respect to the scope of the claimed inventions do not. The remaining claim limitations in both the patent and the instant application are expressed verbatim or nearly verbatim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 18 include the limitations “distance measurement information for obtaining distance [measurement] data”, claim 18 additionally includes “image information for obtaining image data”. Neither distance data nor image data is defined in the claims, so it is unclear to what these limitations are intended to refer. Further, the processes of how distance measurement information results in obtaining distance [measurement] data and how image information results in obtaining image data are unclear, and thus it is unclear how the “information” is related to and different from the “data” as claimed. For purposes of examination, the data resulting from the information for each of distance and image, will be interpreted as subsequent or output data.

Allowable Subject Matter
Claims 1-18 would be allowable if the Obviousness Type Double Patenting and 112(b) rejections presented above are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. Specifically, the closest prior art fails to teach the physical and operational relationship of the distance measurement system as claimed. See also, the IFW for parent application 15/045,851 in support of allowable subject matter.
Relevant prior art not precluding patentability: 
Stafsudd (US 2002/0176605) is drawn to an illumination and distance measurement system for an automobile or the like, but fails to teach or suggest the instant claimed invention.
Schofield (US 9,637,053) is drawn to a rearview mirror and video screen assembly that illuminates and ranges an environment of an automobile, but fails to teach or suggest the instant claimed invention.
Yaji (US 2004/0012710) is drawn to an optical apparatus using a deformable mirror and imaging means to obtain an image of an environment of an automobile, but fails to teach or suggest the instant claimed invention.
Wakai (US 2003/0117719) is drawn to a multi-element optical system that detects objects within an environment, but fails to teach or suggest the instant claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645